Citation Nr: 1757446	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent since July 15, 2010, for right knee arthritis.

2. Entitlement to an initial compensable rating from July 15, 2010 to July 7, 2014, and in excess of 10 percent since July 7, 2014, for left knee arthritis.

(The issues of entitlement to an initial compensable disability rating for a right ankle fracture with scar, since November 30, 2011, and service connection for left ankle tendonitis are the subjects of a separate decision)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1979 to August 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Houston, Texas, Regional Office (RO). In September 2016, the Board remanded the appeal to the RO for additional development. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In June 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. During the period on appeal, the Veteran's right knee has been shown to be manifested by no more than pain, lack of mobility, slight subluxation and instability, occasional collapsing, stiffness, inability to walk long distances, ride a bike, run, and range of motion including flexion to 120 degrees, extension of 0 to 120 degrees, no muscle atrophy, ankylosis, or recurrent effusion. 

2. During the period on appeal, the Veteran's left knee has been shown to be manifested by no more than pain, lack of mobility, stiffness, inability to walk long distances, ride a bike, run, and range of motion including flexion to 120 degrees, extension of 0 to 120 degrees, no muscle atrophy, ankylosis, or recurrent effusion, collapsing, or instability. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, since July 15, 2010, for right knee arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).

2. The criteria for a rating of 10 percent, since July 15, 2010, for right knee instability and subluxation have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for a rating of 10 percent, since July 15, 2010, for left knee arthritis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2017).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

 Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Limitation of extension to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a rating of 20 percent. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. Limitation of extension to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In October 2011, the Veteran was afforded a VA examination. The Veteran endorsed symptoms of pain and stiffness in both knees and stated that he cannot walk long distances, ride a bike, or run but has no limitation in getting dressed. The Veteran's range of motion measurements included right knee flexion to 120 degrees and no limitation on extension. Left knee range of motion measurements included flexion to 130 degrees and no limitation on extension. The Veteran indicated pain on movement in his right knee and pain on palpation in both knees. There was no limitation of muscle strength, no instability, subluxation, no shin splints, and no stress fractures or other tibial or fibular impairment. 

In a November 2011 private treatment note the clinician indicated a diagnosis for degenerative arthritis in both knees. 

In February 2012, the Veteran was afforded a VA examination. The Veteran reported that his knees sometimes swell and give way, but reported no locking, catching, subluxation, or dislocations. The Veteran's range of motion measurements included right knee flexion to 130 degrees and no limitation on extension. The examiner did not include range of motion measurements for the left knee. There was no limitation of muscle strength, instability, subluxation, shin splints, and no stress fractures or other tibial or fibular impairment.

In July 2014, the Veteran was afforded a VA examination. The Veteran reported chronic anterior knee pain, stiffness, disturbance of locomotion, and swelling. The Veteran's range of motion measurements included right knee flexion to 120 degrees and no limitation of extension. Left knee range of motion measurements included flexion to 120 degrees and no limitation of extension. There was no limitation of muscle strength, instability, subluxation, shin splints, and no stress fractures or other tibial or fibular impairment. 

The Veteran was seen numerous times with general complaints of knee pain, including December 2014, December 2015, June 2016, and September 2016. 

In June 2016 hearing testimony, the Veteran indicated that he has chronic knee pain in both knees. The Veteran also stated that the primary result of his disability was lack of mobility, pain, and the occasional collapsing of his right knee. The Veteran also stated that his right knee locks up approximately three to four times a year. The Veteran indicated that he only experiences pain in his left knee and stated that his left knee does not collapse.

In January 2017, the Veteran was afforded a VA examination. The Veteran indicated that cold weather, sitting, and driving worsen his knee pain, and his knees sometimes buckle. The examiner reported a diagnosis of shin splints but noted the shin splints were unrelated to the Veteran's knee disabilities. The examiner also noted diagnoses for arthritis in both knees as well patellofemoral pain syndrome in the right knee. The examiner was unable to test range of motion in the right knee due to pain but range of motion measurements in the left knee included flexion to 120 degrees and extension of 0 to 120 degrees. The examiner noted tenderness on palpation, pain with weight bearing, and evidence of crepitus. The examiner also noted instability of station, disturbance of locomotion, and interference with sitting and standing. There was no muscle atrophy, ankylosis, recurrent subluxation, or recurrent effusion. The examiner also noted no anterior, posterior, medial, or lateral instability. 

A February 2017 treatment note reports the Veteran has bilateral knee pain with long standing, walking, stairs, stiffness, knee subluxations, occasional buckling but no locking or falls. A March 2017 treatment note indicates the Veteran has degenerative joint disease and a range of motion from 0 to 120 in both knees. 

In May 2017, the Veteran submitted lay statements indicating that he has repeatedly mentioned slipping and locking of his knees to various VA doctors and nurses but these symptoms have not made it into his file. The Veteran also indicated that he experiences functional loss due to his knee pain and stated that his condition goes beyond simple knee pain. 

During the period on appeal, the Veteran's right knee has been shown to be manifested by no more than pain, lack of mobility, slight subluxation and instability, occasional collapsing, stiffness, inability to walk long distances, ride a bike, run, and range of motion including flexion to 120 degrees, extension of 0 to 120 degrees, and no muscle atrophy, ankylosis, or recurrent effusion. 

Given these facts, the Board finds that a 10 percent rating, for the Veteran's right knee is warranted under Diagnostic Code 5010, since July 15, 2010. A 10 percent rating is the maximum available under Diagnostic Code 5010. A 20 percent rating is not warranted under Diagnostic Code 5260 because the Veteran's right knee flexion is not limited to 60 degrees. A 20 percent rating is not warranted under Diagnostic Code 5261 because the Veteran's right knee extension not limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code(s) 5060, 5061. The Veteran would be entitled to a rating under Diagnostic Codes 5060 and 5061 instead of Diagnostic Code 5010 if his range of motion warranted a compensable rating, however, since the Veteran's range of motion is noncompensable it is more beneficial to rate the Veteran under Diagnostic Code 5010. The Veteran is also entitled to a 10 percent evaluation under Diagnostic Code 5257, for his right knee, for slight instability and subluxation. See  Esteban v. Brown, 6 Vet. App. 259 (1994) (holding service connection for distinct disabilities resulting from the same injury could be established so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

A separate compensable evaluation under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 is not warranted as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14. 

During the period on appeal, the Veteran's left knee has been shown to be manifested by no more than pain, lack of mobility, stiffness, inability to walk long distances, ride a bike, run, and range of motion including flexion to 120 degrees, extension of 0 to 120 degrees, no muscle atrophy, no ankylosis or recurrent effusion, and no collapsing or instability. 

Given these facts, the Board finds that a 10 percent rating, for the Veteran's left knee is warranted under Diagnostic Code 5010, since July 15, 2010. A 10 percent rating is the maximum available under Diagnostic Code 5010. A 20 percent rating is not warranted under Diagnostic Code 5260 because the Veteran's left knee flexion is not limited to 60 degrees. A 20 percent rating is not warranted under Diagnostic Code 5261 because the Veteran's left knee extension not limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code(s) 5060, 5061. The Veteran would be entitled to a rating under Diagnostic Codes 5060 and 5061 instead of Diagnostic Code 5010 if his range of motion warranted a compensable rating, however, since the Veteran's range of motion is noncompensable it is more beneficial to rate the Veteran under Diagnostic Code 5010. The Veteran is not entitled to a rating under Diagnostic Code 5257 because he does not have left knee instability or subluxation. 

A separate compensable evaluation under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 is not warranted as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14. 

ORDER

A rating in excess of 10 percent for right knee arthritis since July 15, 2010, is denied.

A rating of 10 percent for right knee instability effective July 15, 2010, is granted.

A rating of 10 percent for left knee arthritis effective July 15, 2010, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


